 Case 1:17-cr-00449-NGG Document 40 Filed 11/20/18 Page 1 of 2 PageID #: 149

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

JMH/DKK                                              271 Cadman Plaza East
F.#2011R00298                                        Brooklyn, New York 11201



                                                     November 20, 2018


By Hand

James M. Branden, Esq.
The Law Office of James M. Branden
551 Fifth Avenue
New York, New York 10176

Bobbi C. Sternheim, Esq.
Offices of Bobbi C. Sternheim
33 West 19th Street, 4th Floor
New York, New York 10011

                Re:   United States v. Mirsad Kandic
                      Criminal Docket No. 17-449 (NGG)

Dear Counsel:

              Enclosed please find discovery provided by the government in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
discovery provided on November 14, 2017, November 22, 2017, November 29, 2017, March
20, 2018, April 19, 2018, June 21, 2018, July 5, 2018, and November 20, 2018. The
enclosed items constitute SENSITIVE DISCOVERY MATERIAL and are governed by the
Stipulation and Order previously entered by the Court (ECF No. 15). The government
renews its request for reciprocal discovery from the defendant.

               Enclosed with this letter please find electronic media bearing the Bates
number MK-005880. It contains copies of documents, audio and video recordings, and other
information obtained from the government of Bosnia and Herzegovina pursuant to mutual
legal assistance requests including, where applicable, draft translations thereof. The
government reserves the right to revise the translations in advance of trial.

                 To facilitate review, the materials are divided into subfolders that correspond
to the titles of the translations (i.e., within the folder titled “Foreign Language Materials,” the
subfolder with the name ending in “001” corresponds to the file name ending in “001” within
 Case 1:17-cr-00449-NGG Document 40 Filed 11/20/18 Page 2 of 2 PageID #: 150



the folder titled “Translations”). Please note that the media files appearing in the subfolder
ending in 012 consist of recordings of Bosnian court proceedings involving the defendant on
July 5, 2017, and August 30, 2017. Draft transcripts and translations of these proceedings
appear in the “Translations” folder in the file names ending in 012_C and 012_D.

              Please contact us if you have any questions or requests.

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:            /s/
                                                   Saritha Komatireddy
                                                   J. Matthew Haggans
                                                   David K. Kessler
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

Enclosures (c/o James M. Branden, Esq.)
cc:   Clerk of the Court (NGG) (by ECF) (without enclosures)




                                               2
